Title: To Benjamin Franklin from Joseph Galloway, 27 February 1766
From: 
To: 


Dear Sir
Philadelphia Feby. 27. 1765 [1766]
I wrote to you by the Packet, inclosing a Copy of the Extract of a Letter from Thomas Penn Esqr. to his Nephew the Governor, which is inclosed in this Letter.

This Account of the Petitions for a Change of this Government from Proprietary to Royal, has struck our Friends with the utmost Consternation. And indeed I am not a little alarmed at the Consequences. For you well know the Assembly Party are the only Loyal Part of the People here, and are those very persons who have preserved the Peace and good Order of the Province, not only against the Paxton Rioters and Murderers, but also in these Times of general Tumult and Distraction; when all the Powers of this Government were asleep, and its Officers even Active in the Opposition. And they Conceive that this good Demeanor and remarkable Services to the Crown justifies their Claim of some Share of [the] Merit, and at Least entitles them to a Hearing of their Complaints.
But they say if this Extract be true, That his Majestys Privy Council, has rejected the Humble Petitions of their Representatives without even a Hearing. That they have not been permitted, when they have approached the Throne with the utmost Duty and Loyalty, to breath forth their Complaints against Proprietary Oppression and Injustice, which has often wounded their own Welfare and obstructed their essential Duties to the Crown. And that they have nothing now left, but to groan, if they dare to groan at all, under the Tyranny of a private Subject, without the least Hopes of Redress, the Royal Ear being Shut against the [a] Part of his Liege Subjects the most Dutiful and Loyal.
 They further Say, what you well know, that the Laws are not, nor have been, for many Years Duly Executed. That no Justice is to be obtained against the Proprietors or their Adherents. That the most Flagetious Offenders, even Murderers and Rebels are travelling about the Country with Impunity. And that they have no Protection of Life, nor Safety of Person or Property. These with many other Complaints are constantly issuing from the Hearts of the People. The Proprietary Dependants excepted, who greatly rejoice and even insult the Petitioners and their Friends, since the receipt of this incredible Letter, extracts whereof have been industriously Sent all over the Province, in order to Spirit up the Temper and violent Disposition of their Party. I have left nothing in my Power unessayed among our Friends to oppose the Torrent and to prevail on them to discredit this Account, and to beleive that his Majesty will yet hear their Petitions and redress their Aggreivances—And I have been obliged, to give many Extracts of your Letter to me respecting the State of these Petitions to convince them of my Assurances, which has in some Degree prevented their Despair, as they have been from thence induced to discredit the Extract.
Our Assembly, anxious to know the result of the Petitions have adjourned to the 6th. of May next, who are inviolably attached to his Majesty, and firmly determined to become his immediate Subjects, if there are any Human Means left to Effect it. And Since the Assurances, that have been received that our Liberties will be preserved on the Change, All their Constituents (the Proprietary Dependants and Presbyterians excepted) are determined to support them in the Attempt. And shoud this Account from the Proprietor prove true (which God forbid) that their Petitions are rejected without a Hearing, I fear their Consternation and Distress will be wrought still higher. For while the present Members are Continued, I am convinced, they will never cease Entreating his Majesty to rescue them from the Oppression of his private Subjects. And that there is a great Probability to presume their Continuance, will appear from the Accounts of the last Election, I transmitted you by Captain Friend.
Wherefore, I hope, the Petitions, as you have wrote, and I have confidently declared, are not rejected, or laid aside, but will be Resumed when the more important American Affairs are Settled. Nothing less than a Change, I think will satisfy the People, certain I am a Dismission without a Hearing never can: But I fear will throw this already too unhappy Province in to equal Disorder and Confusion with its Neighbouring Colonies.
You will therefore be pleased, to inform me, in what state the Petitions are before his Majestys Council by the earliest Opportunity, That I may be enabled to Satisfy the People who rely on us, with Certainty. In the Mean Time be assured, that nothing in my Power shall be wanting to preserve the Peace, and render them Easy. Beleive me, Dear Friend, ever, yours most affectionately
Jos. Galloway
 
Endorsed: Mr Galloway Feb. 27. 66 Petitions
